Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Ava Maureen Sawyer appeals the district court’s orders affirming the bankruptcy court’s dismissal of her Chapter 13 petition and denying her motions for reconsideration. We have reviewed the record and find no reversible error. Accord*160ingly, we affirm for the reasons stated by the district court. Sawyer v. Worcester, Nos. 3:05-cv-00644-HEH; BK-04-39378 (E.D. Va. Nov. 22, 2005, Dec. 9, 2005 & Dec. 23, 2005).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 In light of this disposition, we deny as moot Sawyer's motion for stay.